t c memo united_states tax_court commissioner of internal revenue respondent ibdr inc petitioner v docket no 26819-16l filed date rodney leatherman an officer for petitioner joseph e nagy for respondent memorandum opinion ruwe judge pursuant to sec_6320 and sec_6330 petitioner seeks review of the internal_revenue_service irs office of appeal sec_1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times determinations to sustain the filing of a notice_of_federal_tax_lien nftl and a proposed levy to collect petitioner’s unpaid federal_income_tax liabilities for and unpaid employment_taxes for the period ending on date and an unpaid sec_6721 penalty for the tax period ending on date the issue before the court is whether to grant respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine dispute exists as to any material fact and that his determination to sustain the nftl filing and the proposed levy should be sustained after reviewing these allegations along with the attached declaration and exhibits we conclude that no material facts that respondent relies on are in dispute and that this case is appropriate for summary adjudication background petitioner filed federal_income_tax and employment_tax returns for the relevant periods but did not pay all of the liabilities reported on the returns respondent assessed a sec_6721 penalty against petitioner on date on date the commissioner issued petitioner a notice_of_intent_to_levy and notice of your right to a hearing and on date issued petitioner a notice of nftl filing petitioner timely filed a request for a collection_due_process cdp hearing in which it sought an offer-in-compromise and requested that the nftl be discharged and withdrawn petitioner also claimed that the a mount of tax paid is not reflected in irs records or submitted tax forms do not reflect correct amount of tax paid after submitting the request for a cdp hearing petitioner worked outside of the cdp process with an irs revenue_officer to obtain among other things an installment_agreement petitioner ultimately decided not to proceed with the installment_agreement and the case was forwarded to the office of appeals thereafter petitioner submitted an-offer-in compromise oic and on or about date petitioner withdrew that oic on date the settlement officer so assigned to petitioner’s case called petitioner to discuss the case petitioner’s president rodney leatherman told the so that he planned to dissolve petitioner on date the so sent petitioner a letter asking it to submit by date a closing bank statement showing how petitioner’s remaining funds were distributed and a form 433-b collection information statement for businesses petitioner did not submit the requested information on date the so issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy and the nftl petitioner timely filed a petition with this court in which it neither assigned any errors nor made any assertions of fact attached to the petition was a form 433-b petitioner submitted other documents related to its operating status in subsequent filings discussion a summary_judgment summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in deciding whether to grant summary_judgment we view the evidence in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 on the basis of the record we conclude that there is no genuine dispute of material fact and that a decision may be rendered as a matter of law b standard of review where the validity of a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 where the taxpayer’s underlying liability is not properly at issue we review the office of appeals’ determination for abuse_of_discretion only 131_tc_197 supplemented by 136_tc_463 goza v commissioner t c pincite a determination is an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may raise a cdp challenge to the existence or amount of his underlying tax_liability only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 this court may consider such a challenge however only if the taxpayer properly raised it before the so 129_tc_107 and again in his petition to this court see rule b an issue is not properly raised at the office of appeals if the taxpayer fails to request consideration of the issue or fails to present any evidence after being given a reasonable opportunity to do so sec_301 f q a-f3 f q a-f3 proced admin regs see 140_tc_173 citing giamelli v commissioner t c pincite petitioner did not challenge its underlying liabilities at the cdp hearing or in its petition it is therefore not entitled to contest those liabilities in this court and we will therefore review the so’s determination only for abuse_of_discretion c analysis in deciding whether the so abused her discretion in sustaining the nftl filing and the proposed levy we review the record to determine whether she properly verified that the requirements of applicable law and administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6320 c our review of the record establishes that the so considered all of these factors when making her determination the petition does not explain why petitioner is challenging the so’s determination but in its response to respondent’s motion petitioner contends that t he irs can place the company in cnc status where the company is inactive and defunct with no assets when the office of appeals gives a taxpayer a specific timeframe to submit requested items it is not an abuse_of_discretion to move ahead if the taxpayer fails to submit them 135_tc_344 glossop v commissioner tcmemo_2013_208 at additionally if the so follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at the so gave petitioner a deadline of date to submit requested items but it failed to do so therefore it was not an abuse_of_discretion for the so 2petitioner filed a pretrial memorandum that we subsequently deemed to be a response to respondent’s motion for summary_judgment in petitioner’s response to respondent’s motion it seemed to claim that respondent was attempting to collect petitioner’s delinquent_tax_debt from its president personally the parties have subsequently agreed that this is not the case to proceed with the collection actions even if the documents petitioner submitted with its petition and other filings support its position there are no grounds for the court to reweigh the so’s determination the record shows that the so followed all statutory and administrative guidelines and rendered a reasoned and balanced decision when making her determination finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the proposed collection actions in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
